Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 5, 7, 8, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruvost et al. (US 20080079170 A1) hereafter referred to as Pruvost in view of Young (US 5408053 A). Mina et al. (US 20100315181 A1) hereafter referred to as Mina is provided as evidence.
In regard to claim 1 Pruvost teaches [see Fig. 2 see paragraph 0046 “coplanar waveguide 200”] a coplanar waveguide structure, comprising: 
a high resistivity substrate [“high resistivity substrate 110”];

a planar transmission line [“said coplanar waveguide comprises six layers of metallization”] disposed within the dielectric layer, the planar transmission line comprising:
a conductive stacked signal line [“central ribbon 220” “central ribbon comprises a set of piled up portions of metallization layers”];
a first stacked ground line [either of “ground ribbons 211, 212” “ground ribbons comprise respectively a set of piled up portions of metallization layers”] positioned on a first side of the conductive stacked signal line and separated from the conductive stacked signal line by a first distance [see Fig. 2]; and
a second stacked ground line [the other of “ground ribbons 211, 212”] positioned on a second side of the conductive stacked signal line and separated from the conductive stacked signal line by a second distance [see Fig. 2],
wherein:
the conductive stacked signal line, the first stacked ground line, and the second stacked ground line each comprises [“central ribbon comprises a set of piled up portions of metallization layers” “ground ribbons comprise respectively a set of piled up portions of metallization layers”] a plurality of conductive segments stacked vertically; and
a first top conductive segment of the conductive stacked signal line, a second top conductive segment of the first stacked ground line, and a third top conductive segment of the second stacked ground line are formed [M6 is second conductive layer from the top, see “Power is supplied to the central ribbon 130 by a power supply aluminum level 170, located above the last conductive 
Pruvost does not specifically teach a first width of the conductive stacked signal line, a second width of the first stacked ground line, and a third width of the second stacked ground line are based at least in part on a number of conductive layers that form the conductive stacked signal line, the first stacked ground line, and the second stacked ground line.

    PNG
    media_image1.png
    584
    917
    media_image1.png
    Greyscale

However the standard waveguide theory requires this, as evidence see the electric field see Mina Fig. 1, Fig. 2 see the electric field lines from signal to grounds. Any person of ordinary skill in the art is aware that there are electric field lines from signal to grounds and magnetic fields due to Faraday’s law of induction and that the waveguide has inductance and capacitance and is governed by the Telegrapher’s equation with impedance:

    PNG
    media_image2.png
    68
    218
    media_image2.png
    Greyscale

See Young Fig. 1 see column 3 - column 5 “By way of illustrative example, the elongated conductive strips 11 of the central signal conductor stack are of uniform width W.sub.s, although the invention contemplates conductive strips 11 of non-uniform widths” “By way of illustrative example, the elongated conductive strips 21 of the first ground conductor stack are of uniform width W.sub.G1, 
Thus it would be obvious to a person of ordinary skill in the art to modify Pruvost to include that a first width of the conductive stacked signal line, a second width of the first stacked ground line, and a third width of the second stacked ground line are based at least in part on a number of conductive layers that form the conductive stacked signal line, the first stacked ground line, and the second stacked ground line.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 2 Pruvost and Young as combined does not state wherein the high resistivity substrate comprises a high resistivity silicon substrate.
See paragraph 0002 “The present invention related generally to the domain of high resistivity silicon substrate”.
Thus it would be obvious to modify Pruvost to include wherein the high resistivity substrate comprises a high resistivity silicon substrate.
The motivation that silicon is well known to give good results as high resistivity substrate .
In regard to claim 4 Pruvost and Young as combined does not state wherein a width of the conductive stacked signal line substantially equals a width of the first and the second stacked ground lines.
See Young column 5 “From the foregoing, it should be appreciated that the dimensions of a planar layered transmission line in accordance with the invention are not constrained by the characteristic impedance since two degrees of freedom exist; namely, strip widths and gap widths”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a width of the conductive stacked signal line substantially equals a width of the first and the second stacked ground lines", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 5 Pruvost and Young as combined teaches wherein the plurality of conductive segments in the conductive stacked signal line and in the first and the second stacked ground lines are 
In regard to claim 7 Pruvost and Young as combined teaches wherein the first distance substantially equals [see Pruvost paragraph 0037 “said ground ribbons being symmetric with regard to said central ribbon 130. Each ground ribbon is at a distance S from the central ribbon 130”, see combination see Young column 5 “From the foregoing, it should be appreciated that the dimensions of a planar layered transmission line in accordance with the invention are not constrained by the characteristic impedance since two degrees of freedom exist; namely, strip widths and gap widths”  “For a coplanar waveguide comprised of coplanar conductive lines, strip width and thickness can be selected to reduce conductor loss, and then gap width is constrained by the desired characteristic impedance” “By way of further illustrative example, the lateral gaps between corresponding elongated conductive strips 21 and elongated conductive strips 11 are of a uniform gap width G1, although the invention contemplates non-uniform gap widths” ] the second distance.
In regard to claim 8 Pruvost and Young as combined teaches wherein the planar transmission line is further disposed over [see Pruvost Fig. 2 oxide is below M1 see paragraph 0047 “a set 160 of piled up metallization layers disposed within an insulating region 120, typically made of silicon oxide SiO.sub.2”] a portion of the dielectric layer.
In regard to claim 22 Pruvost and Young as combined teaches wherein the plurality of conductive segments [see paragraph 0049 “Each layer M1, M2, M3, M4, M5, M6 is typically made of copper”] in the conductive stacked signal line and in the first and the second stacked ground lines are formed of copper, silver, or aluminum.
In regard to claim 23 Pruvost and Young as combined teaches wherein the coplanar waveguide structure is operable [see paragraph 0073, 0079 “millimeter wave range”] to transmit or receive at least millimeter wave signals.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruvost and Young as combined and further in view of Stecher (US 20160181154 A1).
In regard to claim 9 Pruvost and Young as combined does not state wherein the top conductive layer is an ultra-thick metal layer having a thickness of one to fifty micrometers.
However see Pruvost Fig. 2 see that M1-M6 have different thicknesses.
See Young “For a coplanar waveguide comprised of coplanar conductive lines, strip width and thickness can be selected to reduce conductor loss, and then gap width is constrained by the desired characteristic impedance”.
This is common in the art, see Stecher paragraph 0039-0073 “1000 nm or greater” “10000 nm or greater” “20000 nm or greater” “The thickness T3 of metal line M3 is greater than the thickness T1 of the metal line M1”.
It is noted that a person of ordinary skill in the art knows that a thicker metal layer has less resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the top conductive layer is an ultra-thick metal layer having a thickness of one to fifty micrometers", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 

Claim 10, 11, 13, 14, 16, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruvost in view of Makita (US 20100079222 A1) and further in view of Young (US 5408053 A). Mina et al. (US 20100315181 A1) hereafter referred to as Mina is provided as evidence.

circuitry comprising one or more circuits [see paragraph 0061, 0083 “It can be integrated (embedded) in an integrated circuit” “used for a ultra high frequency signal propagation”]; and
a coplanar waveguide structure and [“Dealing with microwave frequencies, the present invention can be implemented for the manufacturing of electronic devices having cut-off frequencies greater than 150 GHz for 65 nm technology node” “used for a ultra high frequency signal propagation” “It can be integrated (embedded) in an integrated circuit, especially for microwave applications” “The present invention is used, e.g. in low power SOCs, or in wireless technologies (Wimax, 60 Ghz WLAN, etc.)”] circuitry, the coplanar waveguide structure comprising:
a high resistivity substrate [“high resistivity substrate 110”];
a dielectric layer [see oxide see paragraph 0047 “a set 160 of piled up metallization layers disposed within an insulating region 120, typically made of silicon oxide SiO.sub.2”] disposed over at least a portion of the high resistivity substrate; and
a planar transmission line [“said coplanar waveguide comprises six layers of metallization”] disposed within the dielectric layer, wherein the planar transmission line comprises:
a conductive stacked signal line [“central ribbon 220” “central ribbon comprises a set of piled up portions of metallization layers”];
a first stacked ground line [either of “ground ribbons 211, 212” “ground ribbons comprise respectively a set of piled up portions of metallization layers”] positioned on a first side of the conductive stacked signal line and separated from the conductive stacked signal line by a first distance [see Fig. 2]; and

wherein:
the conductive stacked signal line, the first stacked ground line, and the second stacked ground line each comprises [“central ribbon comprises a set of piled up portions of metallization layers” “ground ribbons comprise respectively a set of piled up portions of metallization layers”] a plurality of conductive segments stacked vertically: and
the integrated circuit includes N conductive layers and a first top conductive segment of the conductive stacked signal line, a second top conductive segment of the first stacked ground line, and a third top conductive segment of the second stacked ground line are formed [see M1-M6, see M6 is second conductive layer from the top, see “Power is supplied to the central ribbon 130 by a power supply aluminum level 170, located above the last conductive metallization level M6” “ground supply aluminum level 140”] in an N-1 conductive layer.
Pruvost does not state “operably connected to” however see paragraph 0061, 0083 “Dealing with microwave frequencies, the present invention can be implemented for the manufacturing of electronic devices having cut-off frequencies greater than 150 GHz for 65 nm technology node” “used for a ultra high frequency signal propagation” “It can be integrated (embedded) in an integrated circuit, especially for microwave applications” “The present invention is used, e.g. in low power SOCs, or in wireless technologies (Wimax, 60 Ghz WLAN, etc.)”.
See Makita paragraph 0005 “In a monolithic microwave integrated circuit (MMIC) with active elements such as mixers and amplifiers and passive elements such as filters and capacitors, coplanar waveguides are used to interconnect the active and passive elements”.
Thus it would be obvious to modify Pruvost to include “operably connected to”.

Pruvost does not specifically teach “the first distance differs from the second distance; a first width of the conductive stacked signal line, a second width of the first stacked ground line, and a third width of the second stacked ground line are based at least in part on a number of conductive layers that form the conductive stacked signal line, the first stacked ground line, and the second stacked ground line”.

    PNG
    media_image1.png
    584
    917
    media_image1.png
    Greyscale

However the standard waveguide theory requires this, as evidence see the electric field see Mina Fig. 1, Fig. 2 see the electric field lines from signal to grounds. Any person of ordinary skill in the art is aware that there are electric field lines from signal to grounds and magnetic fields due to Faraday’s law of induction and that the waveguide has inductance and capacitance and is governed by the Telegrapher’s equation with impedance:

    PNG
    media_image2.png
    68
    218
    media_image2.png
    Greyscale

See Young Fig. 1 see column 3 - column 5 “By way of illustrative example, the elongated conductive strips 11 of the central signal conductor stack are of uniform width W.sub.s, although the invention contemplates conductive strips 11 of non-uniform widths” “By way of illustrative example, the elongated conductive strips 21 of the first ground conductor stack are of uniform width W.sub.G1, 
Thus it would be obvious to a person of ordinary skill in the art to modify Pruvost to include that “the first distance differs from the second distance; a first width of the conductive stacked signal line, a second width of the first stacked ground line, and a third width of the second stacked ground line are based at least in part on a number of conductive layers that form the conductive stacked signal line, the first stacked ground line, and the second stacked ground line”.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 11 Pruvost, Makita and Young as combined teaches [see combination Makita] wherein the integrated circuit comprises a monolithic microwave integrated circuit.
In regard to claim 13 Pruvost, Makita and Young as combined does not state wherein the first width of the conductive stacked signal line substantially equals the second and the third widths of the first and the second stacked ground lines.
See Young column 5 “From the foregoing, it should be appreciated that the dimensions of a planar layered transmission line in accordance with the invention are not constrained by the characteristic impedance since two degrees of freedom exist; namely, strip widths and gap widths” “For a coplanar waveguide comprised of coplanar conductive lines, strip width and thickness can be selected to reduce conductor loss, and then gap width is constrained by the desired characteristic impedance”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the first width of the conductive stacked signal line substantially equals the second and the third widths of the first and the second stacked ground lines", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 14 Pruvost, Makita and Young as combined teaches wherein the plurality of conductive segments in the conductive stacked signal line and in the first and the second stacked ground lines are [see Pruvost Fig. 2, see paragraph 0042 “electric connection means 150 like one or more vias”] interlaced with vias.
In regard to claim 16 Pruvost, Makita and Young as combined teaches wherein the planar transmission line is further disposed over [see Pruvost Fig. 2 oxide is below M1 see paragraph 0047 “a 
In regard to claim 24 Pruvost and Makita as and Young combined teaches wherein the plurality of conductive segments [see paragraph 0049 “Each layer M1, M2, M3, M4, M5, M6 is typically made of copper”] in the conductive stacked signal line and in the first and the second stacked ground lines are formed of copper, silver, or aluminum.
In regard to claim 25 Pruvost, Makita and Young as combined teaches [“Dealing with microwave frequencies, the present invention can be implemented for the manufacturing of electronic devices having cut-off frequencies greater than 150 GHz for 65 nm technology node” “used for a ultra high frequency signal propagation” “It can be integrated (embedded) in an integrated circuit, especially for microwave applications” “The present invention is used, e.g. in low power SOCs, or in wireless technologies (Wimax, 60 Ghz WLAN, etc.)”] wherein the integrated circuit comprises a microwave integrated circuit.
In regard to claim 26 Pruvost, Makita and Young as combined does not specifically teach wherein the first width of the conductive stacked signal line, the second width of the first stacked ground line, and the third width of the second stacked ground line are further based at least in part on which conductive layers in the integrated circuit form the conductive stacked signal line and the first and the second stacked ground lines.
However see Pruvost Fig. 2 see that M1-M6 have different thicknesses.
See Young “For a coplanar waveguide comprised of coplanar conductive lines, strip width and thickness can be selected to reduce conductor loss, and then gap width is constrained by the desired characteristic impedance” “From the foregoing, it should be appreciated that the dimensions of a planar layered transmission line in accordance with the invention are not constrained by the characteristic impedance since two degrees of freedom exist; namely, strip widths and gap widths”.


Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruvost in view of Funaya et al. (US 20160035672 A1) hereafter referred to as Funaya and further in view of Young (US 5408053 A). Mina et al. (US 20100315181 A1) hereafter referred to as Mina is provided as evidence.
In regard to claim 19 Pruvost teaches a method for fabricating [see Fig. 2 see paragraph 0046 “coplanar waveguide 200” “said coplanar waveguide comprises six layers of metallization”] a stacked signal line and stacked ground lines for a planar transmission line, the method comprising:
forming a first conductive layer [see M1 see paragraph 0049 “Each layer M1, M2, M3, M4, M5, M6 is typically made of copper”] over a substrate [“high resistivity substrate 110”];
 form a first conductive segment [see Fig. 2 in M1 “central ribbon 220” “central ribbon comprises a set of piled up portions of metallization layers” “ground ribbons 211, 212” “ground ribbons comprise respectively a set of piled up portions of metallization layers”] for the stacked signal line and second conductive segments for the stacked ground lines;
forming a dielectric material [see oxide see paragraph 0047 “a set 160 of piled up metallization layers disposed within an insulating region 120, typically made of silicon oxide SiO.sub.2”] over and between the first and second conductive segments; 

filling the first and the second openings [see Fig. 2 see vias 150 ] with a conductive material; and 
forming a second conductive layer [see Fig. 2 in M2] to stack a third conductive segment on the first via and over the first conductive segment and to stack fourth conductive segments on the second vias and over the second conductive segments, wherein:
the first conductive segment, the first via, and the third conductive segment form [“central ribbon 220” “central ribbon comprises a set of piled up portions of metallization layers”] the stacked signal line; 
the second conductive segments, the second vias, and the fourth conductive segments form [“ground ribbons 211, 212” “ground ribbons comprise respectively a set of piled up portions of metallization layers” “Power is supplied to the central ribbon 130 by a power supply aluminum level 170, located above the last conductive metallization level M6” “ground supply aluminum level 140”] the stacked ground lines.
Pruvost does not specifically teach “patterning the first conductive layer to form” or “patterning a second conductive layer”.
However patterning layers and forming vias is common in the art, see Funaya paragraph 0137 “wiring M1 can be formed by patterning the electrically-conductive film by using a photolithography technique and an etching technique” “interlayer insulation film IL2 is dry-etched while using a photoresist layer (not shown), which is formed on the interlayer insulation film IL2 by using a photolithography technique, as an etching mask, so that a through hole (penetrating hole, hole) is formed in the interlayer insulation film IL2. Then, an electrically-conductive via portion (connecting 
Thus it would be obvious to modify Pruvost to include “patterning the first conductive layer to form” or “patterning another conductive layer”.
The motivation is that patterning such as etching is well known technique to produce good quality interconnections.
Pruvost does not specifically teach “the first stacked ground line is separated from the conductive stacked signal line by a first distance; the second stacked ground line is separated from the conductive stacked signal line by a second distance; and the first distance differs from the second distance”.

    PNG
    media_image1.png
    584
    917
    media_image1.png
    Greyscale

However the standard waveguide theory requires this, as evidence see the electric field see Mina Fig. 1, Fig. 2 see the electric field lines from signal to grounds. Any person of ordinary skill in the art is aware that there are electric field lines from signal to grounds and magnetic fields due to Faraday’s law of induction and that the waveguide has inductance and capacitance and is governed by the Telegrapher’s equation with impedance:

    PNG
    media_image2.png
    68
    218
    media_image2.png
    Greyscale

See Young Fig. 1 see column 3 - column 5 “By way of illustrative example, the elongated conductive strips 11 of the central signal conductor stack are of uniform width W.sub.s, although the invention contemplates conductive strips 11 of non-uniform widths” “By way of illustrative example, the elongated conductive strips 21 of the first ground conductor stack are of uniform width W.sub.G1, although the invention contemplates conductive strips 21 of non-uniform widths. By way of further illustrative example, the lateral gaps between corresponding elongated conductive strips 21 and elongated conductive strips 11 are of a uniform gap width G1, although the invention contemplates non-uniform gap widths” “Taking a single layer transmission line as a reference line having an inductance per unit length of L and a capacitance per unit length of C, increasing the number of conductive strips in each line to N for an implementation wherein the conductor stacks are vertically aligned will approximately reduce the inductance per unit length to L/N and increase the capacitance per unit length to C*N, and the characteristic impedance will be Z.sub.o =(L/C).sup.1/2 /N. In order to restore the characteristic impedance to the same level as the single layer transmission line, the single layer inductance per unit length L must increase by N.sup.2 or the single layer capacitance per unit length C must decrease by N.sup.2. Reducing L will result in higher conductor loss since the only way to reduce L is to reduce the width of the lines. However, C can be reduced by moving the conductor stacks apart; i.e., increase the gaps. Thus, not only will the characteristic impedance be restored, but conductor loss will be further reduced due to the spreading of the field caused by moving the conductor stacks further apart” “From the foregoing, it should be appreciated that the dimensions of a planar layered transmission line in accordance with the invention are not constrained by the characteristic impedance since two degrees of freedom exist; namely, strip widths and gap widths”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that these design parameters govern inductance and capacitance and resistance, thus they can be adjusted to obtain the desired impedance at different desired resistance and space utilizations.
In regard to claim 20 Pruvost, Funaya and Young as combined teaches wherein the substrate comprises [see Fig. 2 “high resistivity substrate 110”] a high resistivity substrate.
In regard to claim 21 Pruvost, Funaya and Young as combined teaches [see Pruvost Fig. 2 oxide is below M1 see paragraph 0047 “a set 160 of piled up metallization layers disposed within an insulating region 120, typically made of silicon oxide SiO.sub.2” see combination] further comprising forming, prior to forming the first conductive layer over the substrate, a dielectric material over the substrate.
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
On page 8 the Applicant argues that the new limitations of claim 1 are not shown in the prior art.
The Examiner responds that new reference Young has been provided to address the new limitations.
On page 9 the Applicant argues that the new limitations of claim 10 are not shown in the prior art.
The Examiner responds that new reference Young has been provided to address the new limitations.

The Examiner responds that new reference Young has been provided to address the new limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.